Citation Nr: 1536140	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's notice of disagreement (NOD) was received in January 2012.  A statement of the case (SOC) was issued in January 2012, and a substantive appeal was received in April 2012.

In the Veteran's April 2012 substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was scheduled for May 2014; however, in a statement received from the Veteran's representative in April 2014, he indicated that the Veteran no longer wanted a hearing and requested that the Veteran's claim be forwarded for adjudication by the Board.

In May 2014 and in December 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea.

2.  The Veteran has established service connection for a psychiatric disorder, to include depression; right hip tendonitis; a lumbar strain with invertebral disc syndrome; right foot plantar fasciitis and enthesopathic spurring with a residual scar, status-post surgery; right ankle Achilles tendonitis and degenerative joint disease status-post surgery with residuals and changes of the calcaneus and scar; left foot plantar fasciitis with Morton's metatarsalgia, status-post retrocalcaneal exostosis surgery; left ankle Achilles tendonitis status-post surgery with residual scar and ossified Achilles tendon; tinnitus; sinusitis; right hip tendonitis with limitation of adduction; radiculopathy of the bilateral lower extremities; residuals of a 5th finger right hand surgery with scar; and bilateral hearing loss; he is also in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1157, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for sleep apnea.  It is his contention that his service-connected disabilities, and in particular those affecting the musculoskeletal system, prevent him from exercising, which has contributed to his obesity, which has in turn caused or aggravated his sleep apnea.

The competent evidence of record supports a finding, and it is not disputed, that the Veteran has a current diagnosis of sleep apnea.  See, e.g., June 2011 private polysomnogram report.  

The record also reflects that the Veteran has been awarded service connection for the following disabilities: a psychiatric disorder, to include depression; right hip tendonitis; a lumbar strain with invertebral disc syndrome; right foot plantar fasciitis and enthesopathic spurring with a residual scar, status-post surgery; right ankle Achilles tendonitis and degenerative joint disease status-post surgery with residuals and changes of the calcaneus and scar; left foot plantar fasciitis with Morton's metatarsalgia, status-post retrocalcaneal exostosis surgery; left ankle Achilles tendonitis status-post surgery with residual scar and ossified Achilles tendon; tinnitus; sinusitis; right hip tendonitis with limitation of adduction; radiculopathy of the bilateral lower extremities; residuals of a 5th finger right hand surgery with scar; and bilateral hearing loss.  He has also been awarded TDIU.  

In various medical opinions, the Veteran's sleep apnea has been associated with obesity.  For example, in an August 2014 VA examination report, the examiner explained that the "most important risk factors for development of sleep apnea are increasing age and weight gain."  The August 2014 VA examiner essentially stated the same thing in a June 2015 VA examination report, while also noting that the Veteran's obesity had contributed to his obstructive sleep apnea.  

The question to be addressed in this case then is whether the Veteran's service-connected disabilities have contributed to his obesity.

In February 2015, the August 2014 VA examiner provided the following supplemental medical opinion to address the question of whether the Veteran's obesity was secondary to or aggravated by his service-connected foot and ankle disabilities:

Obesity is caused by excessive intake of calories versus amount of calories expended.  Medical conditions which can contribute to obesity include hypothyroidism or cushings [sic] syndrome.  Also some medications can contribute to obesity such as long term steroid use.  Orthopedic conditions such as foot and ankle conditions are not a known cause of obesity.  Also, expenditure of calories is not tied to only weight bearing activities involving the ankle and foot but can be done through low impact activities such as biking or swimming or less calories can be taken in.  Therefore, it is less likely than not that the veterans [sic] obesity was secondary to, aggravated or worsened by his service connected foot or ankle disorders.

In June 2015, the August 2014 VA examiner examined the Veteran again and, after giving consideration as to whether any of the Veteran's service-connected disabilities caused or aggravated his sleep apnea, provided the following supplemental opinion regarding obesity:

The veteran's obesity which contributed to his obstructive sleep apnea was not aggravated by or caused by any of his service connected conditions.  As noted in previous opinion obesity is caused by excessive intake of calories verses amount of calories expended.  Orthopedic conditions are not a known cause of obesity.  Medical conditions such as hypothyroidism or cushings [sic] syndrome may cause obesity and medications such as steroids may contribute to obesity and some antidepressants such as tricyclic antidepressants.  Depression in itself is not a known direct cause of obesity.  Veteran was treated for his depression with Venalfaxine [sic] which has a side effect of weight loss in 06/2010 -04/2011 during his diagnosis of [sleep apnea].

The examiner concluded, in relevant part, by opining, "[T]he veteran's weight gain was not caused by or aggravated by his service connected conditions"; therefore, "it is less likely than not that his [sleep apnea] was caused by or aggravated beyond normal progression by any of his service connected conditions."

The Veteran disagrees with the August 2014 VA examiner's assessments.  In statements received in June 2015, the Veteran pointed out that when he was removed from flying status following surgery on his left Achilles tendon in service, a July 2005 aeromedical summary identified abnormal weight gain as one of the two reasons for his disqualification.  He further pointed out that over the years he has continued to experience pain and loss of strength in both his feet, and that he suffers from other injuries including to the back and right hip.  Finally, the Veteran took issue with the examiner's suggestion that he could exercise by performing low impact activities, such as biking or swimming, by observing that he was a poor swimmer.  

After reviewing the competent evidence of record, the Board is in agreement with the Veteran that his service-connected disabilities have impacted his ability to exercise and have contributed to his weight gain/obesity.  In particular, the evidence shows that while in service, the Veteran had a long history of obesity starting with complaints of pain in his feet and ankles, which prevented him from fully participating in his required physical exercises.  For example, in January 2004, the Veteran complained of many years of pain in his left foot that was more pronounced with and following activities such as running and prolonged walking.  After an examination, he was instructed to avoid running until further diagnostic testing could be completed.  The Veteran ultimately underwent surgical repair for his left Achilles tendon in September 2004, after which he was limited in his ability to exercise.  Specifically, his podiatrist instructed him to avoid excessive physical training for the next four months, to include no running for long distances.  Bicycle training was allowed but with no resistance for the same period of time.  

In June 2005, the Veteran was examined by a flight surgeon to request a disqualification from flying duties.  After noting the foregoing medical history, the flight surgeon stated, "[The Veteran] still cannot run and/or jog . . . . He is still somewhat limited in his ability to use the cross-trainer and bicycle and his discomfort is still present."  Achilles bursitis/tendonitis and abnormal weight gain were then assessed, and it was the flight surgeon's recommendation that given the Veteran's "significant limitation to his left foot and his long history of obesity," he should be disqualified from flying duties as a loadmaster.  

In a February 2006 cardiology treatment record, it was noted that the Veteran had shifted one to two years ago from an "active job to a desk job due to his achilles [sic] tendon injury," and that he did "not routinely exercise."

The Veteran separated from service in July 2006, whereupon he continued to have issues with his weight after service.  As noted, the Veteran has asserted that he is unable to exercise due to his service-connected disabilities.

The record reflects that in December 2012, the Veteran was afforded VA examinations for several of his service-connected disabilities.  During these examinations, he reported using a cane on a constant basis due to the pain in his hip and feet.  He also reported he had a difficult time getting up and walking because of his hip, and that stairs were difficult.  His ankle disabilities made it difficult for him to stand or walk more than five minutes due to pain, and his right foot swelled.  As for his back, it was painful and stiff, and he had a hard time bending and lifting.  Ultimately, it was one examiner's opinion that the Veteran was unemployable due to the combined effects of his back hip and foot pain, which made it impossibile for him to sit or stand for long periods of time without pain.  That examiner also noted that there was hand pain that limited the Veteran's little finger in grasping items.

On August 2014 VA examinations for pes planus and the ankle, the Veteran reported that his wife had to drive because it was hard for him to press on the brake and gas pedals.  He also reported he had difficulty walking, required the use of a cane, and was unable to walk for long periods of time.

Based on the foregoing information, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's sleep apnea is causally related to his service-connected disabilities.  In reaching this decision, the Board acknowledges the opinions by the August 2014 VA examiner and recognizes that orthopedic conditions do not necessarily result in weight gain/obesity.  Rather, it is their impact on an individual's ability to exercise that determines whether there is a causal connection between that individual's physical limitations and his obesity.  Here, the examiner has opined that the Veteran may engage in low impact activities like biking or swimming.  However, the record shows that the Veteran is unable to push down on pedals, has difficulty standing or sitting for long periods of time, and experiences pain while bending, lifting, or climbing stairs.  

Furthermore, with respect to the August 2014 VA examiner's observation in June 2015 that the Veteran was from June 2010 to April 2011, treated with an anti-depressant that is known to cause weight loss, apart from noting that this is a possible side effect of this type of medication, the examiner does not state (and the record does not show) that the Veteran actually lost weight while taking this medication.  Thus, the Board finds the Veteran credible when he states he is unable to exercise properly in light of his service-connected disabilities, and that this has contributed to his weight gain/obesity.  As the medical evidence of record also supports a finding that the Veteran's obesity is caused or aggravated by his obesity, the Board finds that the competent evidence of record supports his claim and service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


